     Case 2:18-cv-02065-JAM-AC Document 38 Filed 11/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9          EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION
10

11 ZURICH AMERICAN INSURANCE                     Case No. 2:18-cv-02065-JAM-AC
     COMPANY OF ILLINOIS,
12                                               ORDER OF SPECIAL
                  Plaintiff,                     APPOINTMENT TO SERVE
13                                               PROCESS
             v.
14
     ACCUIRE, LLC and DOES 1 to 100,
15 inclusive,                                    Judge: Hon. John A. Mendez
                                                 Ctrm: 6, 14th Floor
16                Defendants.
                                                 Complaint Filed: July 28, 2018
17
             Upon Request by Plaintiff/Judgment Creditor, ZURICH AMERICAN
18
     INSURANCE COMPANY OF ILLINOIS (“Judgment Creditor”) to have a
19
     registered process server (hereinafter “Process Server”) be specially appointed to
20
     serve any Writ of Attachment, Writ of Execution and/or related judgment
21
     execution/collection pleading in this action and good cause appearing therefore:
22
             IT IS HEREBY ORDERED THAT Judgment Creditor’s Request for
23
     Special Appointment of a private Process Server to serve any Writ of Attachment,
24
     Writ of Execution and/or related judgment execution/collection pleading is
25
     granted, and:
26
             1.   Process Server is competent and not less than eighteen (18) years of
27
     age;
28
             2.   Process Server is not and will not be a party to this action;
                                           ORDER OF SPECIAL APPOINTMENT TO SERVE PROCESS
     Case 2:18-cv-02065-JAM-AC Document 38 Filed 11/23/20 Page 2 of 2


 1        3.     Process Server that will be used by Judgment Creditor to effectuate
 2 service in this action is a California process server duly registered in the county in

 3 which the Writ of Attachment, Writ of Execution and/or related judgment

 4 execution/collection pleading will be served; and

 5        4.     Granting this request will effect substantial savings in time and travel
 6 fees of the United States Marshal, who shall remain the levying officer pursuant to

 7 Local Rule 512(f) and California Code of Civil Procedure § 699.080.

 8

 9
     DATED: November 23, 2020                /s/ John A. Mendez
10
                                             THE HONORABLE JOHN A. MENDEZ
11                                           UNITED STATES DISTRICT COURT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              2
                                          ORDER OF SPECIAL APPOINTMENT TO SERVE PROCESS
